Tax Commission Equipment — Tag Agents 1. The Oklahoma Tax Commission is authorized to use unencumbered funds to match federal funds for the purchase of machine readable typewriters which the Commission deems necessary.  2. The Commission may furnish without cost or for a very nominal cost, such typewriter to motor vehicle agents for their use in producing vehicle registration in accordance with Commission requirements. Provided the title to said machines will remain in the Commission.  The Attorney General has had under consideration your letter of April 14, 1969, wherein you relate that the Oklahoma Tax Commission has received federal funds for the purpose of carrying out a planned program in the furtherance of the highway safety program. A part of this program will be facilitated through the use of typewriters with a machine readable type for the preparation of motor vehicle registration. you then ask: "1. May the Tax Commission match the federal funds with its unencumbered appropriated funds for the purchase of typewriters with machine readable type? "2. May the Tax Commission furnish its motor license agents the use of one or more such typewriters, without cost or for a very nominal consideration to be agreed upon, in order to produce motor vehicle registrations which are machine readable?" Title 47 Ohio St. 40-107 [47-40-107] (1968), provides as follows: "The Governor, in addition to other duties and responsibilities conferred upon him by the constitution and laws of this state is hereby empowered to contract and to do all things necessary to secure the full benefits available to this State and its political subdivisions under the Federal Highway Safety Act of 1966, and in so doing, to cooperate with Federal and State agencies, private and public organizations, and with individuals, to effectuate the purpose of this enactment, and any and all subsequent amendments thereto, and to accept and take advantage of any federal grants or funds which are, or may hereafter be made available to the state in carrying out the provisions of this Act, and in law enforcement training. The Governor shall be responsible for and is hereby empowered to coordinate and administer through such appropriate agencies or officers of this State as he shall designate or appoint an individual coordinator and any clerical assistance necessary to administer the related Highway Safety Programs of this State and those of its political subdivisions, all in accordance with said Act and Federal rules and regulations in implementation thereof." The Oklahoma "Motor Vehicle and Registration Act" is contained in 47 Ohio St. 22 [47-22] (1961), as amended by 47 O.S.Supp. 1968, and provides in the following subsections: Section 47 Ohio St. 22.3 [47-22.3]: "Every owner or possessor of one or more vehicles, . . . shall prepare, or cause to be prepared, and file with the Commission, on a form prescribed and furnished by the Commission, an application for the registration of such vehicle or vehicles, containing such information as shall be required by the Commission. . . ." Section 47 Ohio St. 22.21 [47-22.21]: "It shall be the duty of the Commission, and said Commission is hereby granted authority and jurisdiction to administer this Act and the Commission is hereby authorized to promulgate all necessary rules and regulations and prepare forms and records to carry this Act into effect and to enforce the provisions thereof. . . ." Section 47 Ohio St. 22.22 [47-22.22]: "The Tax Commission when it deems such to be necessary shall appoint Motor License Agents in any county of this State, to assist in the enforcement and administration of this Act and acts amendatory thereof or akin thereto. Such agents shall be self-employed independent contractors, under the supervision of the Tax Commission. . . . Such agents shall be removable at the will of the Commission. Such agent shall perform all duties and do such things in the administration of the laws of this State as shall be enjoined upon and required of him by the Commission. . . ." (Emphasis added) Title 47 Ohio St. 23 [47-23] (1961), contains the "Oklahoma Motor Vehicle Title Act", and subsection 23.10 provides: "It shall be the duty of the Commission, and said Commission is hereby granted authority and jurisdiction to administer this Act; and the Commission is hereby authorized to promulgate rules and regulations and prepare forms and records to carry this Act into effect and to enforce each and every provision thereof." H.B. 1071, Section 1, 31st Oklahoma Legislature, 2nd. Regular Session (1968) O.S.L. 1968, ch. 344, page 548, provides: "There is hereby appropriated from the Oklahoma Tax Commission Fund the sum of Seven Million Forty-eight Thousand Seven Hundred Dollars ($7,048,700.00) for the fiscal year ending June 30, 1969, to be used to pay. . . operating expenses of the Oklahoma Tax Commission, . . . purchase of supplies and equipment, and other general operating expenses incurred in the operation of the Oklahoma Tax Commission. . . ." (Emphasis added) It is clear that the Oklahoma Tax Commission has the authority to prepare and furnish forms to administer the various vehicle licensing registration and title acts of the State of Oklahoma, and to purchase equipment for the operation of the Commission.  It is therefore the opinion of the Attorney General that your first question be answered in the affirmative, in that the Oklahoma Tax Commission may expend its unencumbered appropriated funds to match federal funds for the purchase of machine readable typewriters the Commission deems necessary.  It is the further opinion of the Attorney General that your second question be answered in the affirmative, in that the Oklahoma Tax Commission may furnish without cost or for a very nominal consideration to be agreed upon, special typewriters with machine readable type for motor vehicle agents' use to produce vehicle registrations in accordance with the Commission requirements. Provided, however, that the title to said typewriters remains in the Commission, and the agent obtains no right, title or interest in said typewriters, except their use during agent's time in office.  (Duane Lobaugh)